DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (Hereinafter “Lee”) US Patent Application Publication No. 20180137830.

Referring to claim 1, Lee teaches a pixel unit [PX of fig. 4], comprising 
a first sub-pixel circuit {SPX Bp of fig. 4] and a second sub-pixel circuit SPX Cp of fig. 4], wherein the first sub-pixel circuit comprises a first sub-pixel driving circuit and a first light-
the first sub-pixel driving circuit and the second sub-pixel driving circuit are connected to a first data line [D1 of fig. 4], and the first sub-pixel driving circuit is connected to a first gate line [Gi-1 of fig. 4], 
the second sub-pixel driving circuit is connected to the second gate line [Gi of fig. 4]; the first sub-pixel driving circuit is configured to drive the first light-emitting element [0022] by a data voltage on the first data line under the control of the first gate line and the second sub-pixel driving circuit is configured to drive the second light-emitting element [clm 17] by the data voltage on the first data line under the control of the second gate line [voltage of the data signal applied to the pixel and stored in the storage capacitor Cst provided in each sub-pixel SPX, 0068-0069; 0042]. 

Referring to claim 2, Lee teaches the invention substantially as claimed, further comprising a third sub-pixel circuit [SPIX Bp of fig. 4], wherein the third sub-pixel circuit comprises a third sub-pixel driving circuit and a third light-emitting element [clm 20], the third sub-pixel circuit is respectively connected to the first gate line [G1-1 of fig. 4] and the second data line [D2 of fig. 4], and the third sub-pixel driving circuit is configured to drive the third light-emitting element to emit light [clm 22] by a data voltage on the second data line under the control of the first gate line [voltage of the data signal applied to the pixel and stored in the storage capacitor Cst provided in each sub-pixel SPX, 0068-0069; 0042]. 



Referring to claim 8, Lee teaches the invention substantially as claimed, further teaches a display panel [1 of fig. 1; 0035].

Allowable Subject Matter
Claims 3-6 and 9-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Referring to claim 3, all limitations of claim 3, taken together with other limitations of claims 1-2, are not disclosed in the prior art of record.

Referring to claim 9, all limitations of claim 9, taken together with other limitations of claims 1-2, are not disclosed in the prior art of record.

Claims 3-6, 10-19 further limiting to claims 3 and 9 respectively are also objected to.



Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Any inquiry concerning this communication or earlier communications from the examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUY N PARDO/Primary Examiner, Art Unit 2691